FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FEDERAL TRADE COMMISSION,                        No. 12-55209

              Plaintiff - Appellee,              D.C. No. 2:10-cv-04193-JFW-SS

DAVID KISSI,
                                                 MEMORANDUM*
              Movant - Appellant,

  v.

COUNTRYWIDE HOME LOANS INC., a
corporation; et al.,

              Defendants,

ERIC R. CALLOWAY,

              Claimant.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                          Submitted November 19, 2013**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      CANBY, TROTT, and THOMAS, Circuit Judges.

      David Kissi appeals pro se from the district court’s order rejecting his

attempt to file a “Motion for Reconsideration” in the Federal Trade Commission’s

action alleging that defendants violated the Federal Trade Commission Act. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo questions of

standing, and for an abuse of discretion the district court’s decisions regarding

management of litigation. Preminger v. Peake, 552 F.3d 757, 762 n.3, 769 n.11

(9th Cir. 2008). We dismiss the appeal for lack of standing.

      Kissi, who was not a party to the action, lacks standing to challenge the

judgment or to bring this appeal. See Citibank Int’l v. Collier-Traino, Inc., 809

F.2d 1438, 1440-41 (9th Cir. 1987) (a nonparty has standing to challenge or appeal

a judgment “only in exceptional circumstances,” which exist where the nonparty

participated in proceedings below and the equities favor hearing the challenge or

appeal). Moreover, the district court did not abuse its discretion in declining to file

Kissi’s motion because Kissi submitted it over a year after the case had closed. See

S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002) (“District courts

have ‘inherent power’ to control their dockets.” (citation omitted)).

      DISMISSED.




                                           2                                     12-55209